GUARANTY

GUARANTY, dated as of November 23, 2011 (this “Guaranty”), made by RAIT
Financial Trust, a Maryland real estate investment trust (“Guarantor”), for the
benefit of Barclays Bank PLC, a public limited company organized under the laws
of England and Wales (“Purchaser”).

W I T N E S E T H :

WHEREAS, Purchaser and RAIT CMBS Conduit II, LLC (the “Seller”), are parties to
that certain Master Repurchase Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”);

WHEREAS, Guarantor indirectly owns 100% of the common stock and 80% of the
preferred stock of Seller and Guarantor will derive benefits, directly and
indirectly, from the execution, delivery and performance by Seller of the
Transaction Documents, and the transactions contemplated by the Repurchase
Agreement and the other Transaction Documents; and

WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Purchaser.

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:

ARTICLE I.

DEFINED TERMS

(a) Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b) The following terms shall have the meanings set forth below:

“Approved Bank” shall mean any bank, savings and loan association, savings
institution, trust company or national banking association subject to state
and/or federal supervision.

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

“Cash Equivalents” shall mean, with respect to any Person, any of the following,
to the extent owned by such Person or any of its Subsidiaries free and clear of
all Liens and having a maturity of not greater than 90 days from the date of
issuance thereof: (a) readily marketable direct obligations of the government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) certificates of deposit of or time deposits with Purchaser or
a member of the Federal Reserve System that issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any state thereof and has combined
capital and surplus of at least $1,000,000,000 or (c) commercial paper in an
aggregate amount of not more than $50,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any state of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

“Cash Liquidity” shall mean, with respect to any Person on any date, the sum of
(i) unrestricted Cash of such Person plus (ii) Cash Equivalents of such Person.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the consolidated net income (or loss) of such Person and its Subsidiaries for
such period as determined on a consolidated basis in accordance with GAAP.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for the four consecutive fiscal quarters of such
Person most recently ended, excluding the effects of interest expense, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments.

“Equity Interests” shall mean, with respect to any Person, (a) any share,
interest, participation and other equivalent (however denominated) of Capital
Stock of (or other ownership, equity or profit interests in) such Person,
(b) any security convertible into or exchangeable for any of the foregoing to
the extent such security has actually been converted or exchanged, and (c) any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, right or other interest is authorized or otherwise existing on any
date.

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person, at any
date of determination, the ratio of EBITDA to Interest Expense for the four
consecutive fiscal quarters of such Person most recently ended.

“Guaranteed Obligations” shall mean all obligations and liabilities of Seller to
Purchaser, whether direct or indirect, absolute or contingent, due or to be come
due, or now existing or hereafter incurred, or whether for payment or for
performance (including, without limitation, Purchase Price Differential accruing
after the Repurchase Date for the Transactions and Purchase Price Differential
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Seller, whether
or not a claim for post filing or post petition interest is allowed in such
proceeding), which arise under, or out of or in connection with the Repurchase
Agreement, this Guaranty and any other Transaction Documents, whether on account
of the Repurchase Price for the Purchased Assets, Purchase Price Differential,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Purchaser that
are required to be paid by Seller pursuant to the terms of such documents), and
all “claims” (as defined in Section 101 of the Bankruptcy Code) of Purchaser
against Seller.

“Intangible Assets” shall mean, for any Person on any date, assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

“Interest Expense” shall mean, for any Person on any date, total interest
expense, both expensed and capitalized, of such Person and its Subsidiaries for
such period with respect to all outstanding Indebtedness of such Person and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate protection agreements),
determined on a consolidated basis in accordance with GAAP, net of interest
income of such Person and its Subsidiaries for such period (determined on a
consolidated basis in accordance with GAAP).

“Investment Securities” shall mean any of the following:

(i) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of less than 1 year; or

(ii) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of 1-10 years; or

(iii) par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 10 years; or

(iv) par value of single-class mortgage participation certificates (“FHLMC
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and the ultimate collection of principal of which are guaranteed by the
Federal Home Loan Mortgage Corporation (excluding Real Estate Mortgage
Investment Conduit (“REMIC”) or other multi-class pass-through certificates,
collateralized mortgage obligations, pass-through certificates backed by
adjustable rate mortgages, securities paying interest or principal only and
similar derivative securities); or

(v) par value of single-class mortgage pass-through certificates (“FNMA
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and ultimate collection of principal of which are guaranteed by the Federal
National Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, pass-through certificates backed by adjustable rate mortgages
collateralized mortgage obligations, securities paying interest or principal
only and similar derivative securities); or

(vi) par value of single-class fully modified pass-through certificates (“GNMA
Certificates”) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities); or

(vii) par value of all actively and regularly traded investment-grade
residential mortgage-backed securities; or

(viii) such other collateral as Guarantor and Purchaser may agree, with such
valuation percentage applied thereto as Purchaser, in its sole discretion acting
in good faith shall deem appropriate.

“Minimum Consolidated Net Worth” shall mean, for any Person on any date, an
amount equal to (i) the Total Assets of such Person on such date minus (ii) the
sum of (x) the Total Liabilities of such Person on such date plus (y) the
Intangible Assets of such Person on such date.

“REIT Status” shall mean, with respect to any Person, (a) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Internal Revenue Code, and (b) the applicability to such Person and its
shareholders of the method of taxation provided for in Section 857 et seq. of
the Internal Revenue Code, including a deduction for dividends paid.

“Restricted Payments” shall have the meaning specified in Article V(f).

“Total Assets” shall mean, with respect to any Person on any date, all amounts
that would be included under total assets on a balance sheet of such Person and
its consolidated Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.

“Total Liabilities” shall mean, with respect to any Person on any date, all
amounts that would be included under total liabilities on a balance sheet of
such Person and its consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Total Liquidity” shall mean, with respect to any Person on any date, the sum of
(i) Cash Liquidity plus (ii) unencumbered Investment Securities.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles.

ARTICLE II.

NATURE AND SCOPE OF GUARANTY

(a) Guaranty of Obligations. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees to Purchaser and its successors,
indorsees, transferees and assigns as a primary obligor the prompt and complete
payment and performance by Seller of the Guaranteed Obligations as and when the
same shall be due and payable (whether at the stated maturity, by acceleration
or otherwise).

(b) Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be enforced by Purchaser and any
successor, indorsee, transferee or assignee under the Repurchase Agreement and
shall not be discharged by the assignment or negotiation of all or part thereof.

(c) Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever. The obligations of
Guarantor hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Seller, or any
other party, against Purchaser or against the payment of the Guaranteed
Obligations, other than the payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with such Guaranteed Obligations
or otherwise.

(d) No Duty to Pursue Others. It shall not be necessary for Purchaser (and
Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Seller or others liable on
the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii) join Seller or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of the Guaranteed
Obligations. Purchaser shall not be required to mitigate damages or take any
other action to collect or enforce the Guaranteed Obligations.

(e) Waivers. Guarantor agrees to the provisions of the Transaction Documents,
and hereby waives notice of (i) any loans or advances made by Purchaser to
Seller or any purchases of Purchased Assets made by Purchaser from Seller,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the
Repurchase Agreement or of any other Transaction Documents, (iv) the execution
and delivery by Seller and Purchaser of any other agreement or of Seller’s
execution and delivery of any other documents arising under the Transaction
Documents or in connection with the Guaranteed Obligations, (v) the occurrence
of any breach by Seller or an Event of Default under the Transaction Documents,
(vi) Purchaser’s transfer or disposition of the Transaction Documents, or any
part thereof, (vii) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Seller, (ix) any other action at any time
taken or omitted by Purchaser and (x) except to the extent required by the terms
hereof or any of the other Transaction Documents, all other demands and notices
of every kind in connection with this Guaranty, the Transaction Documents and
any documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations.

(f) Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within three
(3) Business Days after demand by Purchaser, pay Purchaser all reasonable
out-of-pocket costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Purchaser in the enforcement hereof or the
preservation of Purchaser’s rights hereunder. The covenant contained in this
Article 2(f) shall survive the payment and performance of the Guaranteed
Obligations.

(g) Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Purchaser must rescind or restore any
payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect to the extent
related to, but not limited to, the amount of rescinded or restored payment. It
is the intention of Seller and Guarantor that Guarantor’s obligations hereunder
shall not be discharged except by Seller’s or Guarantor’s payment and
performance of the Guaranteed Obligations which is not so rescinded or
Guarantor’s performance of such obligations and then only to the extent of such
performance.

(h) Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable for payment of any or all of
the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations and termination of the Repurchase Agreement. Guarantor hereby
subordinates all of its subrogation rights against Seller arising from payments
made under this Guaranty to the full payment of the Guaranteed Obligations due
Purchaser for a period of ninety-one (91) days following the final payment of
the last of all of the Guaranteed Obligations and termination of the Repurchase
Agreement. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by Guarantor in trust for
Purchaser, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Purchaser in the exact form received by
Guarantor (duly indorsed by Guarantor to Purchaser, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as Purchaser may determine.

(i) Seller. The term “Seller” as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Seller or any
interest in Seller.

ARTICLE III.

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

(a) Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Repurchase Agreement, the other
Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Seller and Purchaser, or any other
parties, pertaining to the Guaranteed Obligations.

(b) Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Purchaser to Seller, except as otherwise agreed to in
writing by Purchaser and Guarantor.

(c) Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Seller, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations or any dissolution of Seller or
Guarantor, or any sale, lease or transfer of any or all of the assets of Seller
or Guarantor, or any changes in the shareholders, partners or members of Seller
or Guarantor; or any reorganization of Seller or Guarantor.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Repurchase Agreement
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (ii) the officers or representatives executing the Repurchase
Agreement or the other Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iii) the Seller has
valid defenses (other than payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller, (iv) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable or (v) the Repurchase Agreement, or any
of the other Transaction Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person is found not liable on
the Guaranteed Obligations or any part thereof for any reason.

(e) Release of Obligors. Any full or partial release of the liability of Seller
on the Guaranteed Obligations, or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser and Guarantor, that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Purchaser will look
to other parties to pay or perform the obligations of Seller under the
Repurchase Agreement or the other Transaction Documents.

(f) Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

(g) Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Purchaser of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations.

(h) Care and Diligence. Except to the extent the same shall result from the
gross negligence, willful misconduct, illegal acts or fraud of Purchaser, the
failure of Purchaser or any other party to exercise diligence or reasonable care
in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of Purchaser
(i) to take or prosecute any action for the collection of any of the Guaranteed
Obligations or (ii) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.

(i) Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

(j) Offset. The liabilities and obligations of the Guarantor to Purchaser
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense (other than payment
of the Guaranteed Obligations) of Seller against Purchaser, or any other party,
or against payment of the Guaranteed Obligations (to the extent such payment is
subsequently rescinded or restored), whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).

(k) Merger. The reorganization, merger or consolidation of Seller into or with
any other corporation or entity.

(l) Preference. Any payment by Seller to Purchaser is held to constitute a
preference under bankruptcy laws, or for any reason Purchaser is required to
refund such payment or pay such amount to Seller or someone else.

(m) Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, illegal acts or fraud of
Purchaser, any other action taken or omitted to be taken with respect to the
Transaction Documents, the Guaranteed Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Obligations.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as follows:

(a) Benefit. Guarantor has received, or will receive, indirect benefit from the
execution, delivery and performance by Seller of the Transaction Documents, and
the transactions contemplated therein.

(b) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Seller and is
familiar with the value of any and all collateral intended to be created as
security for the payment of the Guaranteed Obligations; however, as between
Purchaser and Guarantor, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.

(c) No Representation By Purchaser. Neither Purchaser nor any other party on
Purchaser’s behalf has made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty, except to the
extent expressly set forth in any of the Transaction Documents.

(d) Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities
fairly estimated) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, as and when the
same become due.

(e) Authority and Legality. The execution, delivery and performance by Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
has been duly authorized by proper action and do not, and will not, contravene
or conflict with any law, statute or regulation whatsoever to which Guarantor is
subject or constitute a default (or an event which with notice or lapse of time
or both would constitute a default) under, or result in the breach of, any
material indenture, mortgage, deed of trust, charge, lien, or any material
contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor. This Guaranty is a legal and binding obligation
of Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights and subject, as to
enforceability, to general principals of equity, regardless whether enforcement
is sought in a proceeding in equity or at law.

(f) Organization. Guarantor has been duly organized or formed and is validly
existing and in good standing under the laws of the jurisdiction in which it is
organized. Guarantor is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations except where the failure to do same would
not reasonably be expected to have a material adverse effect thereon. Guarantor
has all requisite entity power and authority to own its properties, to transact
the businesses in which it is now engaged and to enter into and perform this
Guaranty. Guarantor possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, except where the failure to
do same would not reasonably be expected to have a material adverse effect
thereon.

(g) Litigation. Except to the extent set forth in any public filing made by
Guarantor and specifically indentified to Purchase by Guarantor prior to the
date hereof, there are no legal proceedings pending, or threatened in writing,
before any court of governmental agency which would adversely affect Guarantor’s
financial condition, operations or any licenses or its ability to perform under
this Guaranty.

(h) Survival. All representations and warranties made by Guarantor herein shall
survive until payment in full of the Guaranteed Obligations and termination of
the Repurchase Agreement.

ARTICLE V.

COVENANTS OF GUARANTOR

Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations and termination of the Repurchase Agreement:

(a) Financial Statements, Reports, etc. Guarantor shall deliver (or cause to be
delivered) to Purchaser all financial information and certificates with respect
to the Guarantor that are required to be delivered pursuant to Article 11(j) of
the Repurchase Agreement.

(b) Litigation. Guarantor shall promptly, and in any event within two
(2) Business Days after knowledge thereof, notify Purchaser of any pending or
threatened in writing litigation, action, suit, arbitration, investigation or
other legal or arbitrable proceedings affecting Guarantor or any of its
Subsidiaries before any Governmental Authority that (i) questions or challenges
the validity or enforceability of this Guaranty or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims against Guarantor in an aggregate amount greater than $2,500,000 or
(iii) which, individually or in the aggregate, if adversely determined could be
reasonably likely to have a Material Adverse Effect.

(c) Existence, etc. Guarantor shall:

(i) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;

(ii) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

(iii) keep proper books of records and accounts in which full, true and correct
entries shall be made of its transactions fairly in accordance with GAAP, and
set aside on its books from its earnings for each fiscal year all such proper
reserves in accordance with GAAP;

(iv) not change its jurisdiction of organization unless it shall have provided
Purchaser ten (10) days’ prior written notice of such change;

(v) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

(vi) permit Purchaser to conduct continuing due diligence in accordance with
Article 26 of the Repurchase Agreement.

(d) Prohibition of Fundamental Changes. Guarantor shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Guarantor may enter into
a merger or consolidation if (a) the surviving or resulting entity shall be a
corporation, partnership, or other legal entity organized under the laws of the
United States or any state thereof; and (b) such entity shall expressly assume
by written agreement, in form and substance satisfactory to Purchaser in
Purchaser’s commercially reasonable discretion, the performance of all of the
duties and obligations under this Guaranty; and, provided, further, that if
after giving effect thereto, no Default or Event of Default would exist.

(e) Notices. Guarantor shall give notice to Purchaser promptly upon Guarantor’s
receipt of notice or knowledge of the occurrence of any Default or Event of
Default.

(f) Limitation on Distributions. After the occurrence and during the
continuation of any Event of Default or the breach of any of the financial
covenants set forth in Article V(g) below, Guarantor shall not make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity or partnership interest of Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Guarantor
(collectively, “Restricted Payments”). Notwithstanding the foregoing, unless
(i) an Event of Default under Article 13(a)(i), (ii), (iii), (iv), (v), (vi) or
(vii) of the Repurchase Agreement has occurred and is continuing or
(ii) Purchaser shall have declared an Accelerated Repurchase Date, Guarantor may
make Restricted Payments to its direct or indirect owners during any four
quarter period that do not exceed the amount necessary to enable (disregarding
the ability of Guarantor to make consent dividends within the meaning of
Section 565 of the Internal Revenue Code) Guarantor to maintain REIT Status,
provided that, on the date of such Restricted Payment, Guarantor shall deliver
to Purchaser a certificate signed by a Responsible Officer of Guarantor
containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of this Article V(f).

(g) Financial Covenants. Guarantor shall at all times satisfy the following
financial covenants:

(i) Minimum Consolidated Net Worth. Guarantor shall at all times maintain a
Minimum Consolidated Net Worth of not less than the sum of (x) $700 million plus
(y) 75% of the net proceeds received by Guarantor in connection with any
issuance of Equity Interests in Guarantor, minus (z) 100% of the amount paid by
Guarantor for the repurchase of any Equity Interests in Guarantor, in each case
subsequent to the date of this Guaranty.

(ii) Minimum Fixed Charge Coverage Ratio. Guarantor shall at all times maintain
a Fixed Charge Coverage Ratio of no less than 1.20 : 1.00.

(iii) Maximum Leverage. Guarantor shall at all times maintain a ratio of
(x) Total Liabilities to (y) Total Assets of no greater than 80%.

(iv) Minimum Cash Liquidity. Guarantor shall at all times maintain Cash
Liquidity of no less than $10,000,000.

(v) Minimum Total Liquidity. Guarantor shall at all times maintain Total
Liquidity of no less than $20,000,000.

(h) Voluntary or Collusive Filing. Guarantor shall not voluntarily file a case,
or join or collude with any Person in the filing of an involuntary case, in
respect of Seller under the Bankruptcy Code.

ARTICLE VI.

MISCELLANEOUS

(a) Waiver. No failure to exercise, and no delay in exercising, on the part of
Purchaser, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Purchaser hereunder
shall be in addition to all other rights provided by law. No modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing signed by Purchaser and Guarantor and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand (except to the extent such a notice or demand is required by
the terms hereof).

(b) Notices. Unless otherwise provided in this Guaranty, all notices, consents,
approvals and requests required or permitted hereunder shall be given in writing
and shall be effective for all purposes if sent by (i) hand delivery, with proof
of delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, (iv) by fax (with answerback
acknowledged), provided that such fax notice must also be delivered by one of
the means set forth in (i), (ii) or (iii) above, or (v) by electronic mail,
provided that such electronic mail notice must also be delivered by one of the
means set forth in (i), (ii) or (iii) above; in the case of notice to the
Purchaser, to the address specified in Exhibit I to the Repurchase Agreement
and, in the case of notice to the Guarantor, to the address specified below, or
to such other address and person as shall be designated from time to time by
Guarantor or Purchaser, as the case may be, in a written notice to the other in
the manner provided for in this Article VI(b). A notice shall be deemed to have
been given: (v) in the case of hand delivery, at the time of delivery, (w) in
the case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day, (x) in the case of expedited prepaid delivery upon
the first attempted delivery on a Business Day, (y) in the case of fax, upon
receipt of answerback confirmation, provided that such fax notice was also
delivered as required in this Article VI or (z) in the case of electronic mail,
upon receipt of a verbal or electronic communication confirming receipt thereof,
provided that such electronic mail notice was also delivered as required in this
Article VI. A party receiving a notice that does not comply with the technical
requirements for notice under this Article VI may elect to waive any
deficiencies and treat the notice as having been properly given.



      If to Guarantor: RAIT Financial Trust

450 Park Avenue
New York, New York 10022
Attention: Ron Wechsler and Scott Davidson
Telephone: 215-243-9019
Fax: 215-405-2945
Email: rwechsler@raitft.com and sdavidson@raitft.com



      With a copy to: RAIT Financial Trust

2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Jamie Reyle, Esq., Corporate Counsel
Telephone: 215-243-9019
Fax: 215-405-2945
Email: jreyle@raitft.com

(c) GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTION 5-140 1 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(d) SUBMISSION TO JURISDICTION; WAIVERS.

(i) Guarantor irrevocably and unconditionally (A) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Guaranty or relating in any way to this Guaranty, the Repurchase Agreement or
any Transaction under the Repurchase Agreement and (B) waives, to the fullest
extent it may effectively do so, any defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.

(ii) To the extent that Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Guaranty or relating in any way to this Guaranty, the Repurchase
Agreement or any Transaction under the Repurchase Agreement.

(iii) Guarantor hereby irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
it at its address specified herein. Guarantor hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article VI(d) shall affect the right of
Purchaser to serve legal process in any other manner permitted by law or affect
the right of Purchaser to bring any action or proceeding against Guarantor or
its property in the courts of other jurisdictions, and nothing in this
Article VI(d) shall affect the right of Guarantor to serve legal process in any
other manner permitted by law or affect the right of Guarantor to bring any
action or proceeding against Purchaser or its property in the courts of other
jurisdictions.

(iv) GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

(e) Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

(f) Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Purchaser.

(g) Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Purchaser, assign any of its
rights, powers, duties or obligations hereunder except as provided in
Article V(d). If Guarantor consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.

(h) Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation or construction of this Guaranty.

(i) Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

(j) Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Seller to Purchaser, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Purchaser hereunder shall be cumulative of any and all other
rights that Purchaser may ever have against Guarantor. The exercise by Purchaser
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

(k) Entirety. This Guaranty embodies the final, entire agreement of Guarantor
and Purchaser with respect to Guarantor’s guaranty of the Guaranteed Obligations
and supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty is intended by Guarantor and Purchaser as a final and complete
expression of the terms of the guaranty, and no course of dealing between
Guarantor and Purchaser, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty. There are no oral agreements
between Guarantor and Purchaser relating to the subject matter hereof.

[SIGNATURE ON NEXT PAGE]IN WITNESS WHEREOF, the undersigned executed this
Guaranty as of the day first written above.

      RAIT FINANCIAL TRUST
By:
  /s/ Scott F. Schaeffer
 
   



    Name: Scott F. Schaeffer
Title: Chief Executive Officer

